date internal_revenue_service number info release date uil cor-117082-01 wli the honorable russell d feingold united_states senate washington d c attention ms kathie klimowicz dear senator feingold this letter is in reply to your inquiry dated date on behalf of a constituent who asked why the portion of an education scholarship that pays room and board is taxed a principle of our federal_income_tax system is that all income is taxed unless the congress specifically exempts it sec_61 of the internal_revenue_code and 348_us_426 1955_1_cb_207 in enacting sec_117 the congress provided in general for an exclusion_from_gross_income for any amount received as a qualified_scholarship in order to be a qualified_scholarship the amount received must be used only for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are defined in part in sec_117 as a tuition and fees required for enrollment or attendance of a student at a educational_institution and b fees books supplies and equipment required for courses of instruction as you can see in enacting sec_117 the congress did not include payments for room and board in the definition of a qualified_scholarship thus such amounts are subject_to tax i hope this information is helpful please call sean m dwyer identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
